By the Court.

Lumpkin, J.,
delivering the opinion.
Was the charge of the court in this case right, namely: that “if the defendant wantonly and recklessly shbt the cattle of the prosecutor, the law will imply malice, whether he intended any injury to the owner or not?”
For aught that appears in the evidence, the shooting was without provocation or excuse. Hollins found his cattle shot, near the mill of the defendant; he asked defendant if he did it; he said he did, and that he had a *192plenty of money to pay for them if they died. Two of them did die.
To constitute the crime of malicious posecution under our Code, it is not necessary to prove actual ill-will or resentment towards the owner or possessor of the property; but if the act be done under circumstances which bespeak a mind prompt and disposed to the commission of mischief—or, in the language of the court, “wantonly and recklessly,” it is sufficient. Injuries inflicted on personal property in a passion, or under reasonable provocation, stand perhaps upon a different footing.
Judgment affirmed.